DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-8 of US Application No. 16/876,889 are currently pending and have been examined. Applicant amended claims 1-6 and added claims 7 and 8.

Response to Arguments/Amendments
The previous objection to claim 5 is withdrawn in consideration of amended claim 5.

The previous rejection of claim 5 under 35 USC § 101 as directed to non-statutory subject matter is withdrawn in consideration of amended claim 5.

Applicant’s arguments regarding the rejections of claims 1-6 under 35 USC § 101 have been fully considered but are not persuasive. The previous rejections are maintained.

Applicant first argues that the claims are not directed to abstract subject matter because the claims recite features that solve the technical problems of the related technology. See REMARKS at page 9. The examiner disagrees.
In determining patent eligibility, examiners should consider whether the claim "purport(s) to improve the functioning of the computer itself" or "any other technology or technical field." Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 U.S. 208, 225, 110 USPQ2d 1976, 1984 (2014). This consideration has also been referred to as the search for a technological solution to a technological problem. See e.g., DDR Holdings, LLC. v. Hotels.com, L.P., 773 F.3d 1245, 1257, 113 USPQ2d 1097, 1105 (Fed. Cir. 2014); Amdocs (Israel), Ltd. v. Openet Telecom, Inc., 841 F.3d 1288, 1300-01, 120 USPQ2d 1527, 1537 An indication that the claimed invention provides an improvement can include a discussion in the specification that identifies a technical problem and explains the details of an unconventional technical solution expressed in the claim, or identifies technical improvements realized by the claim over the prior art. For example, in McRO, the court relied on the specification’s explanation of how the particular rules recited in the claim enabled the automation of specific animation tasks that previously could only be performed subjectively by humans, when determining that the claims were directed to improvements in computer animation instead of an abstract idea. McRO, 837 F.3d at 1313-14, 120 USPQ2d at 1100-01. In contrast, the court in Affinity Labs of Tex. v. DirecTV, LLC relied on the specification’s failure to provide details regarding the manner in which the invention accomplished the alleged improvement when holding the claimed methods of delivering broadcast content to cellphones ineligible. 838 F.3d 1253, 1263-64, 120 USPQ2d 1201, 1207-08 (Fed. Cir. 2016). It is important to note, the judicial exception alone cannot provide the improvement. The improvement can be provided by one or more additional elements. See the discussion of Diamond v. Diehr, 450 U.S. 175, 187 and 191-92, 209 USPQ 1, 10 (1981)) in subsection II, below. In addition, the improvement can be provided by the additional element(s) in combination with the recited judicial exception. See MPEP § 2106.04(d) (discussing Finjan, Inc. v. Blue Coat Sys., Inc., 879 F.3d 1299, 1303-04, 125 USPQ2d 1282, 1285-87 (Fed. Cir. 2018)). Thus, it is important for examiners to analyze the claim as a whole when determining whether the claim provides an improvement to the functioning of computers or an improvement to other technology or technical field. See MPEP §2106.05(a).


Applicant also argues that the limitations indicated by Examiner cannot reasonably be performed in the human mind because human calculation of trajectories and boundaries would not be practical. See REMARKS at pages 11-12. Examiner disagrees. Notably, Applicant does not argue that the limitations cannot be performed in the human mind or with the aid of pen and paper. Applicant merely surmises that the amount of calculation necessary to generate lane and lane boundary information would be impractical to perform in the human mind. For example, Applicant opines that determining lane and lane boundary positions for just one mile of road would require 528 calculations/corrections and extrapolates this computing requirement to the 4.18 million miles of road in the United States. Examiner notes that, given the broadest reasonable interpretation of the claims, the claims do not expressly or inherently require determining lane and lane boundary positions for any particular length of road. The claim could be applicable to a single inch of road. Determining lane and lane boundary positions for a single inch of road would not require extensive calculations by the human mind. Examiner further notes that, given the broadest reasonably interpretation of the claims, the claims do not include any time requirement for generating lane and lane boundary information. There is no requirement for determining the lane and lane boundary positions in real time. Depending on the time frame given, a person could perform a large number of calculations to determine lane and lane boundary positions. In short, given the broadest reasonable interpretation of the claim, the claim does not recite any limitations that cannot be reasonably performed in the human mind. Accordingly, the previous rejections are maintained.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term “high accuracy” in claim 8 is a relative term which renders the claim indefinite. The term “high” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 5 is  directed to more than one category. Claim 1 is directed to both a machine (i.e., storage medium) and a process (i.e., method for generating a lane network data including recited method steps). 

Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

A claim that recites an abstract idea, a law of nature, or a natural phenomenon is directed to a judicial exception.  Abstract ideas include the following groupings of subject matter, when recited as such in a claim limitation: (a) Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations; (b) Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and (c) Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion). See the 2019 Revised Patent Subject Matter Eligibility Guidance.
	In the instant application, independent claim 1 recites “generate all-one way network data based on traffic information of in road data included in navigation map data”, “generate the lane network data for autonomous driving based on the all-one-way network data and a number of lanes in the road data, the lane network data including a trajectory the vehicle follows during autonomous driving”, “generate virtual lane boundary data based on the all-one-way network data, the virtual lane boundary data including boundaries for the trajectory” and “correct a position of the trajectory in the lane network data and a position of the boundaries in the virtual lane boundary data based on basic road map data and aerial photograph data”. Independent claims 5 and 6 recite substantially similar limitations.  These claim limitations, when given their broadest reasonable interpretation, may be performed in the human mind or using pen and paper. Generating the different data, for example, may be performed by visualizing the data or by drawing the data. Correcting a position may be done by evaluating the data and comparing the data to road map and photographic data.   Therefore, these limitations are abstract ideas and claims 1, 5 and 6 are directed to a judicial exception.
	Even when a judicial element is recited in the claim, an additional claim element(s) that integrates the judicial exception into a practical application of that exception renders the claim eligible under §101.  A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial 
the additional element(s) reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; 
the additional element(s) that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
the additional element(s) implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
the additional element(s) effects a transformation or reduction of a particular article to a different state or thing; and 
the additional element(s) applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  
Examples in which the judicial exception has not been integrated into a practical application include:
the additional element(s) merely recites the words ‘‘apply it’’ (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
the additional element(s) adds insignificant extra-solution activity to the judicial exception; and
the additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
See the 2019 Revised Patent Subject Matter Eligibility Guidance.
In the instant application, claims 1, 11 and 16 do not recite additional elements that integrate the judicial exception into a practical application of that exception. Claim 1 recites the additional elements “an all-one-way network data generator”, “a lane network data generator”, “a virtual lane boundary data generator” and “a position correction unit”. As indicated in the claim interpretation under § 112(a), these additional elements are a microcomputer having a CPU (Central Process25 Unit), a ROM (Read Only Memory), a RAM (Random Access Memory), and an I-0 (Input-Output) device. These elements form a generic computing device. The generic computing device is used to perform the identified abstract ideas.  Claim 5 recites a “non-transitory tangible computer-readable storage medium comprising instructions being executed by a computer, the instructions including a computer implemented method for generates a lane network data for autonomous driving”. This additional element is a generic computing device used to perform the identified abstract ideas. Finally, Claim 6 recites “a processor”. This additional element is a generic computing device used to perform the identified abstract ideas. Using a computer as a tool to perform the abstract idea do not integrate the judicial exception into a practical application. Therefore, claims 1, 5 and 6 do not recite additional elements that integrate the judicial exception into a practical application of that exception.
Finally, even when a judicial element is recited in the claim, an additional claim element(s) that amounts to significantly more than the judicial exception renders the claim eligible under §101. Examples that are not enough to amount to significantly more than the abstract idea include 1) mere instructions to implement the abstract idea on a computer, 2) simply appending well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well understood, routine and conventional activities previously known to the industry, 3) adding insignificant extra-solution activity to the judicial exception, and 4) generally linking the use of the judicial exception to a particular technological environment or field of use are not enough to amount to significantly more than the abstract idea.  Examples of generic computing functions that are not enough to amount to significantly more than the abstract idea include 1) performing repetitive calculations, 2) receiving, processing, and storing data, 3) electronically scanning or extracting data from a physical document, 4) electronic recordkeeping, 5) automating mental tasks, and 6) receiving or transmitting data over a network, e.g., using the Internet to gather data.
In the instant application, claims 1, 5 and 6 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  In this particular application, the same  
Based on the above analysis, claims 1, 5 and 6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Claim 2 recites “add an additional lane data to the lane network data based on lane type information in the road data”, which may be performed by visualizing the data or by drawing the data. Claim 2 recites the additional element “additional lane data adder”. As indicated in the claim interpretation under § 112(a), this additional element is a microcomputer having a CPU (Central Process25 Unit), a ROM (Read Only Memory), a RAM (Random Access Memory), and an I-0 (Input-Output) device. These elements form a generic computing device. The generic computing device is used to perform the identified abstract ideas. Therefore, claim 2 does not recite any additional elements that integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.

Claim 3 recites “generate intersection driving trajectory data based on intersection connection information of the road data with respect to the lane network data”, which may be performed by visualizing the data or by drawing the data. Claim 3 recites the additional element “intersection driving trajectory data generator”. As indicated in the claim interpretation under § 112(a), this additional element is a microcomputer having a CPU (Central Process25 Unit), a ROM (Read Only Memory), a RAM (Random Access Memory), and an I-0 (Input-Output) device. These elements form a generic computing device. The generic computing device is used to perform the identified abstract ideas. Therefore, claim 3 does not recite any additional elements that integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.

Claim 4 recites “correct the position of the trajectory in the lane network data and the position of the boundaries in the virtual lane boundary data based on road edge information and road component line information in the basic road map data” and “correct the position of the trajectory in the lane network data and the position of the boundaries in the virtual lane boundary data based on paint information in the aerial photograph data”, which may be performed mentally by evaluating the data and comparing the data to road map and photographic data. Claim 4 recites the additional elements “first position correction unit” and “second position correction unit”. As indicated in the claim interpretation under § 112(a), these additional element are a microcomputer having a CPU (Central Process25 Unit), a ROM (Read Only Memory), a RAM (Random Access Memory), and an I-0 (Input-Output) device. These elements form a generic computing device. The generic computing device is used to perform the identified abstract ideas. Therefore, claim 4 does not recite any additional elements that integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.

Claim 7 recites “the trajectory the vehicle follows during autonomous driving is controlled by the corrected lane network data and the corrected virtual lane boundary data”. Examiner, after reviewing the specification, interprets the trajectory being controlled by the lane network and boundary data as determining the trajectory based on the data. Determining the trajectory for the vehicle based on the data may be performed mentally and executed at a later time. Claim 7 also recites the additional element “wherein the lane network data generation apparatus outputs the corrected lane network data and the corrected virtual lane boundary data”. Outputting data is extra-solution activity, which is not enough integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception. Outputting the lane network data and the lane boundary data is merely outputting data. Therefore, claim 7 does not recite any additional elements that integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.

Claim 8 recites “wherein the lane network data generation apparatus is configured to generate the trajectory in the lane network data and the boundaries in the virtual lane boundary data with a high5CZB/sIsApplication No.: 16/876,889Docket No.: 4041 J-003834-US-CO accuracy for autonomous driving without being physically present at a road to determine the trajectory and the boundaries on the road.” Generating the trajectory and the boundaries may be performed mentally. Claim 8 does not recite any new additional elements. Therefore, claim 8 does not recite any additional elements that integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON L TROOST whose telephone number is (571)270-5779. The examiner can normally be reached Mon-Fri 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Antonucci can be reached on 571-2709741. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON L TROOST/Primary Examiner, Art Unit 3666